Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-4 and 7-11 are currently pending.

Response to Amendment
The amendment filed January 05, 2022 has been entered. Claims 1-4 and 7-11 are maintained in rejection despite Applicant’s arguments/amendments.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1803617.8, filed on March 07, 2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schimek (DE 202013003686 U1), in view of McVicker (US 1,665,187 A).
Regarding claim 1, Schimek teaches (Fig. 1-5): A rail cover (1) for covering an underside of a foot (9) of a railway rail (13), the rail cover (1) comprising: mutually connectable cover parts (3, 5) configured to respectively extend at least partially around opposing sides of the foot of the railway rail (Fig. 3 and 5) and connectable by an adjustable ratcheting connection (25, 29) to resist separation of the mutually connectable cover parts (3, 5) (Schimek, paragraph 0041, lines 323-326; Fig. 1-2).
Schimek further teaches (Fig. 1-5): a first protective cover flange (annotated Fig. 2 below) extending from one edge of the first cover part (3), and a second protective cover flange (annotated Fig. 2 below) extending from one edge of a second cover part (5), but does not explicitly teach that the flanges are arranged to cover at least a part of the sleeper.
However, McVicker teaches (Fig. 1-2): a protective sleeper cover part (11) configured to extend from one edge of the first cover part (10), in a direction perpendicular to a plane in which the first cover part (10) extends (Fig. 1-2), so that, when positioned adjacent to a rail (14) and against a sleeper (13), covers at least part of the sleeper (McVicker, page 2, col. 1, lines 12-18).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Schimek to extend the first sleeper cover flange (annotated Fig. 2 below) in a direction perpendicular to a plane in which the first cover part extends and have the two 
McVicker’s protrusions (11) can be broadly construed as “protective sleeper cover parts” for reducing wear of the cable and sleeper since it serves as a barrier to protect the components from external conditions such as rain or snow. Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

    PNG
    media_image1.png
    384
    913
    media_image1.png
    Greyscale

Regarding claim 2, Schimek and McVicker teach the elements of claim 1, as stated above. Schimek further teaches (Fig. 1-5): the mutually connectable cover parts (3, 5) include: a first cover part (5) including a first connecting portion (17a) and a first side portion (15); and a second cover part (3) including a second connecting portion (33) and a second side portion (49); the first (17a) and second (33) connecting portions being configured to connect together by the adjustable ratcheting connection (Schimek, paragraph 0041, lines 323-326) which is adjustable to adjust the relative positions of the first (17a) and second (33) cover parts, and the first (15) and second (49) side portions being configured to extend at least partially around opposite sides of the foot (9) of the rail (13) so that, when 
Regarding claim 3, Schimek and McVicker teach the elements of claim 1, as stated above. Schimek further teaches (Fig. 1 and 6): the ratcheting connection (25, 29) is a rack (39) and pawl-type (37) mechanism (Schimek, paragraph 0041, lines 323-326; Fig. 1).
Regarding claim 4, Schimek and McVicker teach the elements of claim 1, as stated above. Schimek further teaches: the first (5) and second (3) cover parts are electrically non-conductive (Schimek, col. 0014, lines 98-101).
Schimek teaches that the material for the rail foot clamping device is preferably fiber-reinforced plastic, reinforced by glass or carbon fiber. Both of these materials are electrically non-conductive.
Regarding claim 7, Schimek and McVicker teach the elements of claim 1, as stated above. Schimek further teaches: at least one of the first and second connecting portions are made of a resiliently deformable material.
Schimek teaches that the material of the rail foot clamping device is intended to be resilient (Schimek, paragraph 0012, lines 81-88). Schimek further teaches that the rail foot clamping device is preferably made of polyamide (Schimek, paragraph 0013, line 92), and further fiber-reinforced with glass (Schimek, paragraph 0014, line 101), which is a resilient material.
Regarding claim 8, Schimek teaches the elements of claim 1, as stated above. Schimek discloses the claimed invention except for the first and second cover parts are made of different materials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the cover parts, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 9, Schimek and McVicker teach the elements of claim 1, as stated above. Schimek further teaches: at least one of the first and second side portions are made of a rigid material.
Schimek teaches that the first and second side portions of the rail foot clamping device is preferably made of polyamide (Schimek, paragraph 0013, line 92), and further fiber-reinforced with carbon fiber (Schimek, paragraph 0014, line 101), which is a rigid material.
Regarding claim 10, Schimek teaches (Fig. 1-6): A rail cover (1) for covering an underside of a foot (9) of a railway rail (13), the rail cover (1) comprising: mutually connectable cover parts (3, 5) configured to respectively extend at least partially around opposing sides of the foot (9) of the railway rail (13) and connectable by an interference fit (25, 29) to resist separation of the mutually connectable cover parts (3, 5) (Schimek, paragraph 0041, lines 323-326).
Schimek further teaches (Fig. 1-5): a first protective cover flange (annotated Fig. 2 below) extending from one edge of the first cover part (3), and a second protective cover flange (annotated Fig. 
However, McVicker teaches (Fig. 1-2): a protective sleeper cover part (11) configured to extend from one edge of the first cover part (10), in a direction perpendicular to a plane in which the first cover part (10) extends (Fig. 1-2), so that, when positioned adjacent to a rail (14) and against a sleeper (13), covers at least part of the sleeper (McVicker, page 2, col. 1, lines 12-18).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Schimek to extend the first sleeper cover flange (annotated Fig. 2 below) in a direction perpendicular to a plane in which the first cover part extends and have the two cover flanges cover at least a part of the sleeper, as taught by McVicker, in order to increase the grip between the side portion and the rail foot, and thereby effectively prevent creeping.
McVicker’s protrusions (11) can be broadly construed as “protective sleeper cover parts” for reducing wear of the cable and sleeper since it serves as a barrier to protect the components from external conditions such as rain or snow. Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 11, Schimek and McVicker teach the elements of claim 10, as stated above. Shimek further teaches (Fig. 1 and 6): the interference fit (25, 29) is provided by opposing racks of teeth (39) configured to interdigitate to resist separation (Schimek, paragraph 0041, lines 323-326) of the mutually connectable cover parts (3, 5).


    PNG
    media_image1.png
    384
    913
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed January 05, 2022 have been fully considered but they are not persuasive. 
The applicant argues that “the feature of amended claims 1 and 10 wherein a sleeper cover, comprising the first protective sleeper cover part and the second protective sleeper cover part, extends along a surface of the sleeper for a width of the foot of the railway rail, is not disclosed or suggested in either Schimek or McVicker.” Further, the applicant states that the feature is not obvious in light of Schimek, because “the way in which the two halves fit together is such that any sleeper cover could not extend without significant inventive input.”
The examiner responds that the newly introduced subject matter of “a sleeper cover, comprising the first protective sleeper cover part and the second protective sleeper cover part, extends along a surface of the sleeper for a width of the foot of the railway rail” is taught by Schimek in view of McVicker. The primary reference Schimek (DE 202013003686 U1, provided with translation) teaches protective cover flanges (annotated Fig. 2 below), and the secondary reference McVicker (US 1,665,187 A) teaches (Fig. 1-2) a first protective sleeper cover part (11) configured to extend from one edge of the first cover part (10). Therefore, McVicker is used to teach abutting the cover flanges (annotated Fig. 2 
The examiner notes, however, that if the applicant were to amend claim language such that a longer second protective cover flange (annotated Fig. 2 below) was required on the second cover part (5) extending in a direction perpendicular to the extension of the second cover part (5), the feature would be non-obvious in light of Schimek, since a longer second protective cover flange would hinder the intended operation of the second cover (5) to slide into the first cover part (3)(see annotated Fig. 2 below). 

    PNG
    media_image1.png
    384
    913
    media_image1.png
    Greyscale

The applicant argues that “McVicker discloses a protrusion which abuts against a sleeper (or tie) to help reduce movement. The device is described as an anti-creeper device, so is clearly directed towards reducing rail creep. There would be no motivation to adapt this protrusion closer to the claimed subject matter as amended.”
The examiner responds that that McVicker’s protrusions (11) can be broadly construed as “protective sleeper cover parts” for reducing wear of the cable and sleeper since it serves as a barrier to Ex parte Masham, 2 USPQ2d 1647 (1987).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617